Case 1:18-cv-02185-LJL Document 283-14 Filed 05/11/20 Page 1 of 3




                     Exhibit V2
 Case 1:18-cv-02185-LJL Document 283-14 Filed 05/11/20 Page 2 of 3
mon AT&T LTE                 11:43            Cl      100%

<      Pyratz
        Athagilti

    long term project
    designed to produce the                                     EXHIBIT
    desired results. The                                         letatkg
                                                                     o
    information was to report
    their own internal material
    to help them understand
    their targets. This is a
    sophisticated group that
    has ably dealt with hostile
    military networks in
    combat environments.
    They hit all their targets. I
    trust them.

                Yes, as you know, big
                budget is ready for this
                long term project. The
                investors can even pay
                your team without
                contract.

                            CONFIDENTIAL
                                           EASTERN-000265
Case 1:18-cv-02185-LJL Document 283-14 Filed 05/11/20 Page 3 of 3
